[Cite as Steinborn v. Farmers Ins. of Columbus, Inc., 2019-Ohio-1745.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 CHRISTOPHER E. STEINBORN                              :    JUDGES:
                                                       :
                                                       :    Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellant                            :    Hon. Patricia A. Delaney, J.
                                                       :    Hon. Craig R. Baldwin, J.
 -vs-                                                  :
                                                       :    Case No. 2018CA00128
                                                       :
 FARMERS INSURANCE OF                                  :
 COLUMBUS, INC., ET AL.                                :
                                                       :
        Defendants-Appellees                           :    OPINION


CHARACTER OF PROCEEDING:                                   Appeal from the Canton Municipal
                                                           Court, Case No. 2017 CVE 5443



JUDGMENT:                                                  AFFIRMED



DATE OF JUDGMENT ENTRY:                                    May 6, 2019

APPEARANCES:

 For Plaintiff-Appellant:                                   For Defendants-Appellees:

 TZANGAS PLAKAS MANNOS LTD.                                 LAW OFFICES OF CRAIG S. COBB
 MEGAN J. FRANTZ OLDHAM                                     55 Public Square, Suite 1580
 LAUREN GRIBBLE                                             Cleveland, OH 44113
 220 Market Ave. South, 8th Floor                           Attorney for Defendant-Appellee
 Canton, OH 44702                                           Farmers Insurance of Columbus, Inc.

                                                            JUSTIN A. DUBLIKAR
                                                            50 South Main St., Suite 615
                                                            Akron, OH 44308
                                                            Attorney for Defendant-Appellee
                                                            The Cincinnati Insurance Company
Stark County, Case No. 2018CA00128                                                      2

Delaney, J.

       {¶1} Plaintiff-appellant Christopher E. Steinborn (“Steinborn”) appeals from the

Judgment Entry of the Canton Municipal Court dated July 24, 2018, granting summary

judgment on behalf of defendant-appellees Farmers Insurance of Columbus, Inc.

(“Farmers”) and The Cincinnati Insurance Company (“CIC”).

                        FACTS AND PROCEDURAL HISTORY

       {¶2} The following facts are adduced from the parties’ motions for summary

judgment and Civ.R. 56 evidence.

       {¶3} Steinborn was involved in a car accident on September 25, 2015, in which

he was not at fault. CIC is the tortfeasor’s auto insurance company and Farmers is

Steinborn’s auto insurance company. Steinborn has health insurance through Anthem

Blue Cross Blue Shield (“Anthem”).

       {¶4} Steinborn’s policy with Farmers was in effect from May 4, 2015 until

November 4, 2015 and included medical coverage in the amount of $5,000. Part V,

Section 5 of the policy, entitled “Our Rights to Recover Payment,” states:

                     In the event of any payment under this policy, we are entitled,

              except where prohibited by law, to all the rights of recovery of the

              person to whom payment was made against another. That person

              must sign and deliver to us any legal papers relating to that recovery,

              do whatever else is necessary to help us exercise those rights and

              do nothing after loss to prejudice those rights.

                     When a person has been paid damages by us under this

              policy and also recovers from another, the amount recovered from
Stark County, Case No. 2018CA00128                                                     3


             the other shall be held by that person in trust for us and reimbursed

             to us to the extent of our payment. [Emphasis in original.]

      {¶5} “Damages” is defined by the policy as “the cost of compensating those who

suffer bodily injury or property damage from an accident.”

      {¶6} Endorsement J6488 “Coverage E--Medical Expense Coverage” states:

                    Our Right to Recover Payment.

                    When a person has been paid damages by us under this

             policy and also recovers from another, the amount recovered from

             the other will be held by that person in trust for us and reimbursed to

             us to the extent of our payment. [Emphasis in original.]

                    This condition does not apply if prohibited by state law.

      {¶7} Steinborn was injured in the collision and treated at, e.g., Akron General

Medical Center. Akron General billed Steinborn in the amount of $5,803.89, the total

amount charged for his treatment there.

      {¶8} The invoice was also sent to Anthem and to Farmers.

      {¶9} On September 26, 2015, Steinborn signed an admittance form stating, e.g.:

                    * * * *.

                    ASSIGNMENT OF INSURANCE BENEFIT TO HOSPITAL:

             The Patient * * * hereby assigns to Akron General * * * any and all

             benefits including major medical that are payable to the Patient * * *

             for payment of medical care and treatment during this hospitalization.

             The Patient * * * is responsible for charges not covered by this

             assignment. * * * *.
Stark County, Case No. 2018CA00128                                                   4


                     * * * *.

       {¶10} The admittance form also included an authorization for release of

information to anyone liable for all or part of Akron General’s charges.

       {¶11} On September 29, 2015, Farmers sent Steinborn a letter requesting that he

contact Farmers regarding med pay benefits potentially available.

       {¶12} On October 1, 2015, Farmers sent Steinborn a letter enclosing an

application for benefits and an authorization for release of medical records.

       {¶13} In a document dated October 7, 2015, Steinborn signed a “Summa Health

Systems Conditions of Registration/Admission [additional verbage obscured]” stating in

pertinent part:

                     * * * *.

                     Assignment of Insurance Benefits.          I hereby authorize

              payment of benefits otherwise payable to me by the designated

              insurance company(ies) directly to the above named Hospital (or to

              the physician for physician services). [Emphasis in original.]

                     * * * *.

       {¶14} On October 9, 2016, Steinborn received an Explanation of Benefits from

Anthem indicating Akron General submitted the claim to Anthem and Anthem adjusted

the charges by $4,218.89. Akron General’s charges allowed by Anthem thus totaled

$1,585.00.

       {¶15} On October 13, 2015, Akron General mailed an updated invoice to

Steinborn reflecting an amount due of $1,585.00.
Stark County, Case No. 2018CA00128                                                      5


      {¶16} On October 28, 2015, Farmers sent a check in the amount of $5,000 to

Akron General. Akron General cashed the check, removed the contractual adjustments

issued by Anthem, and issued a third invoice to Steinborn reflecting an amount due of

$803.89.

      {¶17} On October 29, 2015, Farmers sent Steinborn a notice of the right of

subrogation arising from its unauthorized payment to Akron General.

      {¶18} On December 3, 2015 Steinborn notified Akron General the payment by

Farmers was not authorized and demanded that Akron General 1) return the $5,000 to

Farmers and 2) re-submit its invoice to Anthem.

      {¶19} Steinborn paid Akron General $803.89.

      {¶20} Steinborn settled the claims arising from the car accident for $92,000. The

Settlement Agreement stated in pertinent part that Steinborn:

                    * * * [A]grees to pay and satisfy all hospital or medical charges

             of any type incurred by [Steinborn] in relation to the above-stated

             accident, casualty, or event, and further agrees to indemnify, protect

             and hold harmless the party or parties hereby released (including the

             released party or parties’ insurers and attorneys), from the assertion

             of any such claims, charges, or liens against the released party or

             parties by any third party or entity. * * * *.

      {¶21} CIC issued payment in satisfaction of the Settlement Agreement in two

checks in the amounts of: 1) $87,000 and 2) $5,000.

      {¶22} Steinborn’s related attorney fees and costs totaled $31,019.06, which he

paid from the settlement proceeds.
Stark County, Case No. 2018CA00128                                                      6


       {¶23} Farmers asserted a right of reimbursement for the $5,000 payment to Akron

General against Steinborn.

       {¶24} Steinborn filed suit against Farmers on September 28, 2017 for declaratory

judgment to determine the parties’ rights and responsibilities under the policy. Steinborn

argued Farmers was not entitled to recover $5,000 because: 1.) Farmers improperly paid

Akron General without Steinborn’s consent; 2.) Farmers’ policy language does not entitle

it to reimbursement because the $5,000 medical payment was made to Akron General,

not to Steinborn as “damages,” therefore he is relieved of any repayment obligation; and

3.) Any claim for reimbursement must be reduced pursuant to R.C. 2323.44.

       {¶25} On December 15, 2017, Steinborn was notified by CIC that CIC and

Farmers entered arbitration for Farmers’ claim for reimbursement of the $5,000 med pay;

CIC was therefore issuing a stop payment on the second check, issued to Steinborn, in

the amount of $5,000; and CIC would re-issue the check directly to Farmers.

       {¶26} Steinborn responded contra that CIC must decline to issue payment directly

to Farmers and added CIC as a party to the declaratory judgment litigation. Steinborn’s

claim against CIC stated CIC failed to honor the terms of the Settlement Agreement when

it stopped payment on check number 2 and issued payment directly to Farmers.

Steinborn sought a declaration that, e.g., the arbitration between Farmers and CIC was

not binding and CIC is obligated to issue payment to Steinborn under the terms of the

Settlement Agreement.

       {¶27} All parties filed motions for summary judgment. On July 24, 2018, the trial

court granted the motions of Farmers and CIC and overruled Steinborn’s.
Stark County, Case No. 2018CA00128                                                 7


        {¶28} Steinborn now appeals from the trial court’s Judgment Entry of July 24,

2018.

        {¶29} Steinborn raises three assignments of error:

                              ASSIGNMENTS OF ERROR

        {¶30} “I. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT IN

APPELLEES’ FAVOR AND DENYING SUMMARY JUDGMENT IN STEINBORN’S

FAVOR BECAUSE FARMERS DID NOT ISSUE THE MED PAY TO STEINBORN AS

DAMAGES AS REQUIRED UNDER THE TERMS OF THE POLICY IN ORDER FOR

FARMERS TO CLAIM REIMBURSEMENT.”

        {¶31} “II. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

IN APPELLEES’ FAVOR AND DENYING SUMMARY JUDGMENT IN STEINBORN’S

FAVOR BECAUSE FARMERS’ UNILATERAL DECISION TO ISSUE THE ENTIRETY OF

STEINBORN’S MED PAY TO AKRON GENERAL, WITHOUT STEINBORN’S

KNOWLEDGE OR APPROVAL, HARMED ITS INSURED, STEINBORN, AND

VIOLATED FARMERS’ FIDUCIARY DUTY TO PROCESS CLAIMS IN GOOD FAITH.”

        {¶32} “III. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

IN APPELLEES’ FAVOR AND DENYING SUMMARY JUDGMENT IN STEINBORN’S

FAVOR UNDER OHIO’S PRO RATA SUBROGATION STATUTE, R.C. 2323.44,

BECAUSE, ALTHOUGH THE TRIAL COURT CONCLUDED THAT STEINBORN DID

NOT ACTUALLY RECOVER THE FULL VALUE OF HIS TORT CLAIM DUE TO HIS

PAYMENT OF ATTORNEY FEES FROM THE SETTLEMENT PROCEEDS, IT

NEVERTHELESS HELD THAT FARMERS’ CLAIM FOR REIMBURSEMENT WAS NOT
Stark County, Case No. 2018CA00128                                                       8


SUBJECT TO PRO RATA SUBROGATION BECAUSE FARMERS ENGAGED IN

ARBITRATION WITH CINCINNATI.”

                                       ANALYSIS

                                           I., II., III.

       {¶33} Steinborn argues the trial court erred in granting the motions for summary

judgment of Farmers and CIC. We disagree. Steinborn’s three assignments of error are

related and will be considered together.

                                      Standard of Review

       {¶34} We review cases involving a grant of summary judgment using a de novo

standard of review. Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio St.3d 314, 2002-

Ohio-2220, 767 N.E.2d 707, ¶ 24. Summary judgment is appropriately granted when “‘(1)

[n]o genuine issue as to any material fact remains to be litigated; (2) the moving party is

entitled to judgment as a matter of law; and (3) it appears from the evidence that

reasonable minds can come to but one conclusion, and viewing such evidence most

strongly in favor of the party against whom the motion for summary judgment is made,

that conclusion is adverse to that party.’” Esber Beverage Co. v. Labatt USA Operating

Co., 138 Ohio St.3d 71, 2013-Ohio-4544, 3 N.E.3d 1173, ¶ 9, citing M.H. v. Cuyahoga

Falls, 134 Ohio St.3d 65, 2012-Ohio-5336, 979 N.E.2d 1261, ¶ 12, internal citation

omitted; Civ.R. 56(C).

       {¶35} A trial court should not enter a summary judgment if it appears a material

fact is genuinely disputed, nor if, construing the allegations most favorably towards the

non-moving party, reasonable minds could draw different conclusions from the

undisputed facts. Hounshell v. Am. States Ins. Co., 67 Ohio St.2d 427, 433, 424 N.E.2d
Stark County, Case No. 2018CA00128                                                           9

311 (1981). The court may not resolve any ambiguities in the evidence presented. Inland

Refuse Transfer Co. v. Browning–Ferris Inds. of Ohio, Inc., 15 Ohio St.3d 321, 323, 474

N.E.2d 271 (1984). A fact is material if it affects the outcome of the case under the

applicable substantive law. Russell v. Interim Personnel, Inc., 135 Ohio App.3d 301, 304,

733 N.E.2d 1186 (6th Dist. 1999).

       {¶36} The party moving for summary judgment bears the initial burden of

informing the trial court of the basis of the motion and identifying the portions of the record

which demonstrate absence of a genuine issue of fact on a material element of the

nonmoving party's claim. Wentling v. David Motor Coach Ltd., 5th Dist. Stark No.

2017CA00190, 2018-Ohio-1618, 111 N.E.3d 610, ¶ 23, citing Dresher v. Burt, 75 Ohio

St.3d 280, 293, 662 N.E.2d 264 (1996). Once the moving party meets its initial burden,

the burden shifts to the non-moving party to set forth specific facts demonstrating a

genuine issue of material fact does exist. Id. The non-moving party may not rest upon the

allegations and denials in the pleadings, but instead must submit some evidentiary

materials showing a genuine dispute over material facts. Downtown Enterprises Co. v.

Mullet, 5th Dist. Holmes No. 17CA016, 2018-Ohio-3228, ¶ 50, citing Mitseff v. Wheeler,

38 Ohio St.3d 112, 115, 526 N.E.2d 798 (1988).

                    “Damages” in this case includes payment of medical bills

       {¶37} We begin with the absence of a factual dispute. Steinborn executed a

patient assignment authorizing Akron General to bill his insurers for treatment provided.
Stark County, Case No. 2018CA00128                                                      10


Akron General billed Farmers and Farmers issued payment.1 Farmers was required to

make timely payment pursuant to R.C. 3901.381, which states in pertinent part:

                    (A) * * * [A] third-party payer shall process a claim for payment

             for health care services rendered by a provider to a beneficiary in

             accordance with this section.

                    (B)(1) Unless division (B)(2) or (3) of this section applies,

             when a third-party payer receives from a provider or beneficiary a

             claim on the standard claim form prescribed in rules adopted by the

             superintendent of insurance under section 3902.22 of the Revised

             Code, the third-party payer shall pay or deny the claim not later than

             thirty days after receipt of the claim. * * * *.

      {¶38} Steinborn argues that he is not required to reimburse Farmers based upon

the language of his policy, supra, which defines “damages” as “the cost of those who

suffer bodily injury or property damage from an accident.”              Farmers’ right of

reimbursement arises “[w]hen a person has been paid damages by us under this policy

and also recovers from another * * *” and “[w]hen a person has been paid damages by

us under this policy and also recovers from another * * *.” Steinborn argues Farmers paid

Akron General directly, not him, therefore the right of reimbursement did not arise.

Underlying this argument is the premise that payment of Steinborn’s Akron General bill

does not constitute payment of “damages” as defined in the policy.




1Steinborn asserts that at the time, he believed the Akron General paperwork referred to
his health insurance (Anthem) only, but the exhibits, as cited supra, are unequivocal.
Stark County, Case No. 2018CA00128                                                           11


       {¶39} We find this premise unavailing. The construction of an insurance contract

is a matter of law to be determined by the court. Erie Ins. Exchange v. Bullock, 5th Dist.

No. 2015CA00112, 2015-Ohio-5406, 55 N.E.3d 460, ¶ 24, citing Chicago Title Ins. Co. v.

Huntington Nat'l Bank, 87 Ohio St.3d 270, 719 N.E.2d 955 (1999). In interpreting the

contract, a court is to give effect to the intent of the parties to the agreement. Id., citing

Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256. In

doing so, “[w]e examine the insurance contract as a whole and presume that the intent of

the parties is reflected in the language used in the policy. We look to the plain and ordinary

meaning of language used in the policy unless another meaning is clearly apparent from

the contents of the policy. When the language of a written contract is clear, a court may

look no further than the writing itself to find the intent of the parties.” Id. The general rule

of liberal construction cannot be employed to create an ambiguity where there is none.

Progressive Max Ins. Co. v. Grange Mut. Cas. Co., 8th Dist. Cuyahoga No. 81656, 2003-

Ohio-4564, 2003 WL 22019604. “Only where a contract of insurance is ambiguous and,

therefore, reasonably susceptible to more than one meaning must the policy language be

construed liberally in favor of the insured who drafts the instrument.” Id.

       {¶40} In the instant case, we may not create an ambiguity where there is none.

Farmers’ right of reimbursement arises from its payment of “the cost of compensating

those who suffer bodily injury * * * from an accident,” which expressly describes the Akron

General invoice paid by Farmers. There is no dispute the bill was submitted to CIC and

included as part of Steinborn’s settlement. Steinborn has not directed us to any authority

in support of his premise that hospital and medical expenses do not constitute “damages.”

Farmers, on the other hand, notes the general principle that compensatory damages
Stark County, Case No. 2018CA00128                                                       12


encompass direct pecuniary loss, “such as hospital and other medical expenses * * *.”

Fantozzi v. Sandusky Cement Prod. Co., 64 Ohio St.3d 601, 612, 597 N.E.2d 474 (1992),

citing 4 Restatement of the Law 2d, Torts (1965), Section 903 et seq. See also, R.C.

2315.18(A)(2)(b) [recovery of damages represents economic losses and noneconomic

losses, and “economic loss” means “any of the following types of pecuniary harm: * * * *

[a]ll expenditures for medical care or treatment * * * as a result of an injury or loss to

person or property that is a subject of a tort action.”]

                      Farmers was permitted to pay Akron General directly

       {¶41} Steinborn further argues Farmers’ right of reimbursement did not arise

because Farmers “unilaterally decide[d]” to pay Akron General instead of him. Again,

though, we fail to find any ambiguity in the language of the assignment Steinborn signed

authorizing payment directly to Akron General. Nor do we find any condition precedent

in the Policy requiring the insured to make application or consent to payment to a provider.

Steinborn has not directed us to any evidence in the record supporting his assertion that

this assignment was invalid or Farmers was somehow prohibited from paying Akron

General directly. Instead, Steinborn points only to an alleged ambiguity in the policy’s

definition of “damages” which we fail to perceive. The language “a person has been paid

damages by us” does not alleviate Steinborn’s responsibility to reimburse Farmers under

the circumstances of the instant case. To find otherwise would create an unnecessary,

distorted ambiguity and circumvent the purpose of the policy’s right of reimbursement.

       {¶42} Conversely, Steinborn asserts Farmers violated a fiduciary duty to act in

good faith when it paid Akron General directly, although Steinborn admits the policy itself

“is silent” as to this matter. Steinborn thereby infers Farmers should have obtained his
Stark County, Case No. 2018CA00128                                                          13


approval to pay Akron General, determined whether other (health) insurance was

available, and determined his preferred priority of payment.

      {¶43} Farmers responds that the policy requires nothing of the kind, and

moreover, Farmers had Steinborn’s patient assignment from the hospital E.R. assigning

his rights to med pay to Akron General. We find no support in the Policy for Steinborn’s

assertion that he was required to “approve” payment to Akron General.

      Evidence does not establish Steinborn settled for less than full value

      {¶44} Finally, in his third assignment of error, Steinborn argues the trial court

should not have granted summary judgment against him, and should have granted

summary judgment in his favor, because his recovery was diminished due to payment of

attorney fees, therefore Farmers’ recovery should be diminished by the same percentage

pursuant to R.C. 2323.44(B), which states:

                    Notwithstanding any contract or statutory provision to the

             contrary, the rights of a subrogee or any other person or entity that

             asserts a contractual, statutory, or common law subrogation claim

             against a third party or an injured party in a tort action shall be subject

             to both of the following:

                    (1) If less than the full value of the tort action is recovered for

             comparative negligence, diminishment due to a party's liability under

             sections 2307.22 to 2307.28 of the Revised Code, or by reason of

             the collectability of the full value of the claim for injury, death, or loss

             to person resulting from limited liability insurance or any other cause,
Stark County, Case No. 2018CA00128                                                        14


              the subrogee's or other person's or entity's claim shall be diminished

              in the same proportion as the injured party's interest is diminished.

                     (2) If a dispute regarding the distribution of the recovery in the

              tort action arises, either party may file an action under Chapter 2721.

              of the Revised Code to resolve the issue of the distribution of the

              recovery.

       {¶45} Steinborn argues the trial court made an implicit finding that his recovery

was reduced due to the attorney fees and yet wrongfully concluded the statute did not

require pro rata subrogation. We note, however, that the trial court found:

                     * * * *. While the parties make arguments regarding the

             application of [R.C.] 2323.44 to the facts of this case, its application

             or non-application does not alter the fact that [Steinborn] accepted

             payment in full from [CIC] with the inclusion of the $5,000.

             [Steinborn] has not presented any evidence that his knowing and

             voluntary settlement was anything other than for full value. * * * *.

                     Judgment Entry, 3.

       {¶46} Upon our de novo review of the Civ.R. 56 evidence, we find no evidence

that Steinborn’s settlement represents an amount less than the total value of his claim.

See, Palmer v. Grange Mut. Cas. Co., 11th Dist. Trumbull No. 2008-T-0124, 2009-Ohio-

3939, ¶ 38 [insured failed to introduce any evidence into record demonstrating he was

not fully compensated].

       {¶47} Steinborn’s deposition testimony reveals he understood the settlement

amount of $92,000 was full and final; the sum covered his injury claim, pain and suffering,
Stark County, Case No. 2018CA00128                                                    15


medical expenses and lost income, attorney fees, and future medical expenses; and he

was aware at the time of settlement that Farmers claimed it was owed $5,000 from the

settlement. (T. Steinborn, 22-24).2 The deposition of the CIC field claims supervisor

established that there was no diminishment in the settlement amount due to comparative

negligence, pre-existing medical history, or question of liability; Steinborn’s medical

expenses were deemed reasonable and necessary; the $92,000 took into consideration

the $5,000 that Farmers paid for medical payments; and the settlement amount was not

discounted for any reason. (T. May, 6-12, 19).

               CIC obligated to pay Farmers’ arbitration award & properly did so

       {¶48} The trial court also granted CIC’s motion for summary judgment. Steinborn

has not raised an assignment of error regarding the findings as to CIC. We note that

based upon our review of the Civ.R. 45 evidence, we concur that Steinborn’s claims

against CIC are not well-taken. CIC was notified of Farmers’ subrogation claim on

October 29, 2015. On the same date, Steinborn was advised in writing that Farmers

directly paid Akron General $5,000. CIC and Steinborn were aware throughout the

evaluation of Steinborn’s claim that Farmers’ $5,000 med pay subrogation claim would

factor into any settlement.

       {¶49} Steinborn settled his claim with CIC on July 20, 2017, for $92,000, an

amount CIC agreed to with the express condition that Steinborn would repay and satisfy

Farmers’ subrogation claim out of the settlement proceeds, as evidenced by the Release

agreed to and executed by Steinborn. Steinborn further agreed to the issuance of two




2We note Steinborn testified he settled the case not because of any duress but because
he was “tired of dealing with it” and wanted the case to be resolved. (T. Steinborn, 23).
Stark County, Case No. 2018CA00128                                                      16


separate checks by CIC: the first in the amount of $5,000, specifically intended to satisfy

Farmers’ lien, and the second in the amount of $87,000 to Steinborn for the net amount

of the settlement.

       {¶50} Steinborn then indicated to Farmers, however, that he would not reimburse

the med pay lien. Farmers initiated arbitration against CIC and was awarded $5,000

against CIC. CIC then stopped payment on the first check issued to Steinborn in the

amount of $5,000 and instead issued a new check to Farmers, mailed directly to Farmers.

We agree with the trial court that on these facts, Steinborn left CIC with the options of

breaching its obligation to its insured, or breaching the release agreement with Steinborn,

when in fact Steinborn had not complied with the release agreement. We find Steinborn’s

claims against CIC not well-taken.

       {¶51} Upon our de novo review, we conclude the trial court properly granted

summary judgment in favor of Farmers and CIC, and denied Steinborn’s motion for

summary judgment, because no genuine issues of any material fact remain to be litigated;

Farmers and CIC are entitled to judgment as a matter of law; and it appears from the

evidence that reasonable minds can come to but one conclusion. Viewing the evidence

most strongly in favor Steinborn, our conclusion is adverse to Steinborn, and his three

assignments of error are overruled.
Stark County, Case No. 2018CA00128                                                17


                                    CONCLUSION

       {¶52} Steinborn’s three assignments of error are overruled and the judgment of

the Canton Municipal Court is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Baldwin, J., concur.